Citation Nr: 0706653	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-41 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a higher level of special monthly compensation 
(SMC) based on the need for special aid and attendance or a 
higher level of care under 38 U.S.C.A. § 1114(r)(2).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from May 1966 to July 
1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Service connection has been established for transverse 
myelopathy, traumatic, manifested by paraplegia, loss of 
bladder and bowel control, and loss of sex power, rated as 
100 percent disabling.  

2.  The veteran is in need of a higher level of care as 
defined by 38 C.F.R. § 3.352(2) 2006.  


CONCLUSION OF LAW

The criteria required to show the need for a higher level of 
care for personal health care services provided on a daily 
basis in the veteran's home by a person who provides such 
services under the regular supervision of a licensed health 
care professional, have been met.  38 U.S.C.A. §§ 1114(r)(1) 
(2), 5103, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pension benefits are payable at the "special," i.e., higher 
rate, with a higher minimum income limit, if a veteran is a 
patient in a nursing home, is helpless or blind, or is so 
nearly helpless or blind as to need or require the regular 
aid and attendance of another person, or otherwise 
establishes the factual need for the regular aid and 
attendance of another person. See 38 U.S.C.A. § 1502(b) (West 
2002); 38 C.F.R. § 3.351.

An award of SMC based on housebound status requires either 
that the veteran have additional service-connected disability 
or disabilities independently rated at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability and involving a different part of the body, or 
that he be permanently housebound by reason of the service-
connected disability or disabilities.  A veteran will be 
considered housebound where the evidence shows that, as a 
direct result of his service-connected disability or 
disabilities, he is substantially confined to his dwelling 
and the immediate premises or, if institutionalized, to the 
ward or clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 
38 C.F.R. § 3.350(i).

The special monthly compensation provided by 38 U.S.C.A. § 
1114(o) is payable for anatomical loss of both arms so near 
the shoulder as to prevent use of a prosthetic appliance; 
conditions entitling to two or more of the rates (no 
condition being considered twice) provided in 38 U.S.C.A. § 
1114(l) through (n); bilateral deafness rated at 60 percent 
or more disabling (and the hearing impairment in either one 
or both ears is service connected) in combination with 
service-connected blindness with bilateral visual acuity 
5/200 or less; service-connected total deafness in one ear or 
bilateral deafness rated at 40 percent or more disabling (and 
the hearing impairment in either one of both ears is service-
connected) in combination with service-connected blindness of 
both eyes having only light perception or less.

A veteran receiving the maximum rate under 38 U.S.C.A. § 
1114(o) or (p) who is in need of regular aid and attendance 
or a higher level of care is entitled to an additional 
allowance during periods he or she is not hospitalized at 
United States Government expense.  Determination of this need 
is subject to the criteria of 38 C.F.R. § 3.352.

The regular or higher level aid and attendance allowance is 
payable whether or not the need for regular aid and 
attendance or a higher level of care was a partial basis for 
entitlement to the maximum rate under 38 U.S.C.A. § 1114 (o) 
or (p), or was based on an independent factual determination.

A veteran is entitled to special monthly compensation, above 
the rate provided by 38 U.S.C.A. § 1114(r)(1) when, in 
addition to the need for regular aid and attendance, he or 
she is in need of a higher level of care.  A higher level of 
care means the need for personal health care services 
provided on a daily basis in the veteran's home by a person 
(1) who is licensed to provide such services; (2) or who 
provides such services under the regular supervision of a 
licensed health care professional.  38 U.S.C.A. § 1114(r)(2) 
(West 2002); 38 C.F.R. § 3.352.

Personal health care services include, but are not limited 
to, such services as physical therapy, administration of 
injections, placement of indwelling catheters, and the 
changing of sterile dressings, or like functions which 
require professional health care training or the regular 
supervision of a trained health care professional to perform.  
38 C.F.R. § 3.352(b)(2).  The provisions regarding the basic 
criteria for a higher level aid and attendance allowance are 
to be strictly construed.  This higher level allowance is to 
be granted only when the veteran's need is clearly 
established, and the amount of services required by the 
veteran on a daily basis is substantial.  38 C.F.R. § 
3.352(b)(5).

The higher level aid and attendance allowance authorized by 
38 U.S.C.A. § 1114(r)(2) is payable in lieu of the regular 
aid and attendance allowance authorized by 38 U.S.C.A. § 
1114(r)(1).

The Board finds that the veteran meets the requirements for 
SMC at the (r)(2) level.  The veteran has been in receipt of 
SMC under 38 U.S.C.A. § 1114(o) and 38 C.F.R. § 3.350(e) on 
account of paraplegia with loss of use of both legs and loss 
of anal and bladder sphincter control from July 26, 1967.  He 
also has been awarded additional aid and attendance allowance 
under 38 U.S.C.A. § 1114(r)(1) and 38 C.F.R. § 3.350(h) 
subject to the provisions of 38 C.F.R. § 3.552(b)(2) on 
account of entitlement under subsection (o) and being in need 
of regular aid and attendance from July 26, 1967.  This 
combined with the February 2004 opinion from the veteran's 
treating physician showing the need for a higher level of 
care satisfies the criteria of 38 U.S.C.A. § 1114(r)(2), 
38 C.F.R. § 3.352(b).  In the February 2004 letter, the 
veteran's physician indicated that his spinal cord disorder 
is permanent and that he is completely dependent on others 
for total care.  The veteran's required assistance includes 
bowel care on a daily basis; transferring on a daily basis in 
and out of bed, in and out of wheelchair, in and out of 
van/car; sterile catheterization changes; physical therapy 
and daily range of motion exercises; complete preparation of 
food; daily bathing.  The doctor noted that the veteran's 
spouse provides such care, she is to be regularly supervised 
by medical staff and in the absence of such higher level of 
care, the veteran would require hospitalization or other 
institutional care.  

The Board notes that an April 2004 VA examination indicated 
that the veteran was able to drive his private special car 
prepared by hand control, moved around in his wheelchair, 
prepared his granddaughter's breakfast and drove her to 
school.  Nevertheless, the Board finds that the VA 
examination is outweighed by the February 2004 letter by the 
veteran's doctor indicating he required a higher level of 
care.  The Board attaches significant probative value to the 
latter opinion, as it is rendered by the veteran's treating 
physician, is detailed and consistent with other evidence of 
record.  Statements received in January 2005 from the 
veteran's spouse and granddaughter indicated that the veteran 
needs assistance with basic daily needs such as getting in 
and out of bed and the car, personal hygiene, meal 
preparation, bowel training and urinary catheterization.

In sum, the evidence shows that the veteran has loss of use 
of his lower extremities and is incontinent of bladder and 
bowel.  He clearly meets the criteria for SMC (r)(2).  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), providing further 
guidance on VCAA notice requirements.  However, with regard 
to the benefit being granted by the Board in this decision, 
the Board need not consider the question of VCAA compliance 
at this juncture since there is no detriment to the veteran 
in light of the favorable disposition.  


ORDER

The appeal is granted.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


